Citation Nr: 0216248	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-13 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis 
and pes planus (claimed as a bilateral foot condition).  

2.  Entitlement to service connection for residual 
disease/disability as a result of bronchitis/bronchial 
pneumonia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to 
February 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1999 
rating determination of the Ft. Harrison Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Any current bilateral foot disorder, including pes planus 
or plantar fasciitis, is not of service origin.

2.  The veteran does not currently have residuals of 
inservice bronchitis/bronchial pneumonia.


CONCLUSIONS OF LAW

1.  Plantar fasciitis or pes planus, claimed as a bilateral 
foot disorder was not incurred or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2001).

2.  Residuals of bronchitis/bronchial pneumonia were not 
incurred inservice.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the December 1999 and 
September 2001 rating determinations, the March 2000 SOC, and 
the September 2001 SSOC informed the appellant of the 
information and evidence needed to substantiate this claim.  
Moreover, in a June 2001 letter, the RO informed the 
appellant of the laws and regulations of the VCAA.  The RO 
notified the appellant about VA's duty to notify him about 
his claim, VA's duty to assist him in obtaining evidence 
about his claim, what the evidence had to show to establish 
entitlement, what information or evidence was still needed 
from the veteran, what the veteran could do to help with his 
claim, and when and where to send the information or 
evidence.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran has also been afforded 
several VA examinations with regard to his claim for 
residuals of bronchitis/pneumonia during the course of this 
appeal.  VA has met all VCAA duties

As to the issue of service connection for a bilateral foot 
disorder, the Board notes that an examination or opinion is 
deemed "necessary" if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  

The evidence before the Secretary does not, taking into 
account all information and lay or medical evidence 
(including statements of the claimant), indicate that the 
bilateral foot disorder at issue may be associated with the 
veteran's active military service.  Moreover, an examination 
is not required because there is no reasonable possibility 
that an examination would aid in substantiating the claim.  
See 38 U.S.C.A. § 1116 (West 1991 and Supp. 2001 and as 
amended by the Veterans Education and Benefits Expansion Act 
of 2001, Section 201) and 5107(A)(d) and (e) (West Supp. 
2001) and compare with 38 C.F.R. § 3.309(e) (2001) and the 
Federal Register since July 1, 2001.  See also Winters v. 
West, 12 Vet. App. 203, 207 (1999), and Soyini v Derwinski, 1 
Vet. App. 540, 546 (1991), which stand for the proposition 
that the law does not require a useless act.  The Board also 
notes that the VA medical records which are contained in the 
claims folder are adequate for rating purposes and permit the 
claim to be rated without further examination.  38 C.F.R. 
§ 3.326(b) (2001).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).


Bilateral Foot Disorder

A review of the veteran's service medical records 
demonstrates that they are devoid of any complaints or 
findings of foot problems.  At the time of the veteran's 
February 1979 service separation examination, normal findings 
were reported for feet and lower extremities.  On his service 
separation report of medical history, the veteran checked the 
"no" boxes when asked if he had or had ever had any 
lameness or foot trouble.  

The first objective medical finding of a foot problem was 
noted in 1984.  At the time of a May 1984 outpatient visit, 
the veteran reported noticing swelling on the bottom of both 
feet that began approximately one and one-half years earlier.  
In September 1984, the veteran had a fibroma removed from his 
left foot.  In the September 1984 hospitalization discharge 
report, the veteran was noted to have been complaining of 
lumps on the bilateral surfaces for the past year, which had 
increased in severity over the past six months.  

Subsequent to the 1984 problems with his feet, the veteran 
has been diagnosed with bilateral pes planus and bilateral 
plantar fasciitis.  

Service connection for a bilateral foot disorder, to include 
pes planus and plantar fasciitis is not warranted.  The 
veteran maintains that his current foot disorders are related 
to his period of service.  However, the service medical 
records are devoid of any treatment for foot problems.  
Moreover, physical examination performed at the time the 
February 1979 service separation examination revealed normal 
findings for the feet and lower extremities.  In addition, 
the veteran checked the "no" boxes when asked if had or had 
ever had any lameness or foot problems.  

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating his foot problems to his 
period of service are in conflict with the service medical 
records, the service medical examinations, and the treatment 
records covering the period of time subsequent to service.  
Furthermore, the first objective medical finding of a foot 
disorder is not until 1984, more than 5 years after his 
release from service.  Moreover, the veteran reported, in 
1984, that his feet had been giving him problems for about 
one and one-half years at that time.  The objective medical 
evidence, which in this case includes negative medical 
findings inservice, and his 1984 subjective history are more 
probative than the veteran's more recent assertions of 
continuous problems with his feet since service.  

The Board notes that the veteran is competent to report his 
current foot problems because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Moreover, there has 
been no objective medical evidence submitted relating the 
veteran's more recent foot problems, which have included 
planar fasciitis and pes planus, to his period of service.  

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current foot problems, including 
plantar fasciitis and pes planus, are not related to the 
veteran's period of service.  Therefore, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.


Residuals of Bronchitis/Bronchial Pneumonia

A review of the veteran's service medical records 
demonstrates that he was seen for complaints of 
bronchitis/pneumonia on numerous occasions during his period 
of service.  X-rays taken of the veteran's chest in February 
1976 revealed a right middle lobe infiltrate.  In April 1976, 
the veteran was seen with complaints of a bad cough and nasal 
congestion.  A diagnosis of acute bronchitis was rendered at 
that time.  In June 1976, the veteran was again diagnosed 
with bronchitis.  

In March 1977, the veteran was seen with complaints of 
shortness of breath.  A history of frequent pneumonia was 
noted.  A diagnosis of viral syndrome vs. pneumonia was 
rendered at that time.  The veteran was subsequently 
hospitalized and a diagnosis of left lingular pneumonia was 
rendered.  

In April 1977, the veteran appeared before a medical board.  
In the medical board report it was noted that at the time of 
his March 1977 hospital discharge, diagnoses of pneumonia and 
possible recurrent pneumonia were rendered.  The medical 
board found the veteran unfit for full duty and recommended 
limited duty for six months.  

In September 1977, the veteran appeared before another 
medical board.  The medical board noted the results of chest 
x-rays taken in July 1977 and found that the veteran was 
totally asymptomatic.  They indicated that while the veteran 
did have a history of recurrent pneumonia, no immunologic 
etiology could be found.  They further noted that the 
lingular pneumonia had fully cleared.  The medical board 
rendered a diagnosis of pneumonia, lingula, resolved, and 
recommended that the veteran be returned to full duty.  

In November 1977, the veteran was again diagnosed with right 
mid-lobe pneumonia.   In January 1979, the veteran was seen 
with complaints of a productive cough, dizziness, fever, and 
chills.  A diagnosis of a lower respiratory infection was 
rendered at that time.  Finally, on January 29, 1979, the 
veteran was seen with chest congestion for two weeks.  A 
diagnosis of chronic bronchitis was rendered at that time.  

At the time of the veteran's February 1979 service separation 
examination, normal findings were reported for the lungs.  A 
chest x-ray performed at that time revealed no active 
disease.  On his service separation report of medical 
history, the veteran checked the "no" boxes when asked if 
he was having shortness of breath, pain or pressure in his 
chest, or a chronic cough.  He checked the "yes" box when 
asked if he had or had ever had chronic or frequent colds.  
In the narrative portion of the report, it was noted that the 
veteran had been smoking up to three packs of cigarettes per 
day.  

Treatment records obtained in conjunction with the veteran's 
request for service connection for residuals of 
bronchitis/pneumonia demonstrate that he was seen with 
complaints of chest pain in March 1986.  Chest x-rays 
performed at that time revealed borderline cardiomegaly.  The 
veteran was seen with a complaints of a cold that had lasted 
more than two weeks in April 1991.  Chest x-rays performed at 
that time revealed no active disease.   A diagnosis of viral 
upper respiratory infection/possible bronchitis was rendered 
at that time.  Treatment records obtained in conjunction with 
cardiac problems note that the veteran was a heavy smoker, 
smoking up to a pack of cigarettes per day. 

In November 2001, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported having 
been treated for pneumonia and bronchitis while inservice.  
He indicated that he developed bronchitis at least two times 
every year after service.  He stated that he had not 
developed bronchitis in the past two years as he did not 
expose himself to the cold, rain, or any pollutants by 
staying indoors most of the time.  The examiner noted that it 
was hard to assess the veteran's respiratory status as he 
would develop pain and claudication in the lower extremities 
when walking short distances due to peripheral vascular 
disease.  The veteran reported smoking 1-11/2 packs of 
cigarettes per day for the past 36 years.  He denied any 
shortness of breath at rest, any yellowish-green 
expectoration, or any episodes of bronchitis or taking 
antibiotics in the last two years.  

Physical examination revealed good air entry, bilaterally.  
There were no rales or rhonchi.  Oxygen saturation rate was 
96 percent of room air.  Chest x-rays performed at that time 
revealed a stable chest with no acute infiltrates being 
demonstrated.  

In the assessment portion of the report, the examiner noted 
that the veteran did have chronic bronchitis and pneumonia 
and was hospitalized in the service due to pneumonia but he 
did not have any episodes of bronchitis in the last two 
years.  He noted that the veteran reported staying mostly 
indoors for the past two years as the reason for not having 
developed bronchitis during this time period.  

In August 2002, the veteran underwent an additional VA 
examination.  The examiner noted that a review of the service 
medical records revealed that the veteran was treated 
inservice for cold symptoms in April 1976 and for bronchitis 
in June 1976.  She also noted that the veteran was treated 
for viral syndrome or pneumonia in March 1977 but that x-rays 
were clear in September 1977.  The examiner further observed 
that x-rays performed at time of separation showed no active 
disease.  She also noted that there was a lack of 
intercurrent documentation linking service symptoms to the 
reported current lung condition.  She observed that the 
veteran continued to smoke and that his coronary artery 
disease and lung status were more likely than not related to 
the veteran's long excessive smoking history.  Chest x-rays 
taken at the time of the examination revealed cardiomegaly, 
unchanged since the previous examination, status post CABG 
procedure, and no acute disease or significant interval 
change.  

The veteran stated that he had his onset of bronchitis in the 
military in 1976.  He denied any allergies or asthma.  The 
veteran reported diagnoses of mono, bronchitis, and 
pneumonia.  He also noted being exposed to radiation and 
asbestos.  He started smoking at the age of 15 or 16 and 
continued to smoke one pack of cigarettes per day.  He 
indicated that he had been disabled since 1998 as a result of 
coronary artery disease, claudication, CABG x 2, and a 
history of a trach injury.  

The veteran reported daily productive cough with varied 
colored sputum described as brown, clear, or green.  He noted 
experiencing shortness of breath at rest and with exertion.

Physical examination revealed that the veteran's respiration 
was even and non-labored.  There was no shortness of breath 
when speaking.  The lungs were clear to auscultation, 
bilaterally.  There was no shortness of breath and no cough 
with deep inspirations.  

In the assessment portion of the report, the examiner noted 
that the veteran had subjective reports of a history of 
bronchitis/pneumonia while inservice.  She further noted the 
36 year history of smoking 1 to 2 packs of cigarettes per 
day.  She also noted the subjective reports of 
radiation/asbestos exposure.  

Service connection is not warranted for residuals of 
inservice bronchitis/bronchial pneumonia.  While the 
veteran's service medical records demonstrate that he was 
treated for respiratory infections, including pneumonia and 
bronchitis, on a number of occasions, there has been no 
objective medical opinion rendered demonstrating that any 
current lung problems are related to his inservice bouts with 
bronchitis/bronchial pneumonia.  At the time of this November 
2001 VA examination, the veteran reported that he had not had 
either bronchitis or pneumonia for the past two years.  
Moreover, x-rays taken at the time of both the November 2001 
and August 2002 VA examinations revealed no acute disease.  
Furthermore, the August 2002 VA examiner indicated that that 
there was a lack of intercurrent documentation linking 
service symptoms to the veteran's reported current lung 
condition.  In addition, the examiner indicated that as the 
veteran continued to smoke, coronary artery disease and lung 
status were more likely than not related to his long 
excessive smoking history.  

The Board notes that the veteran is competent to report his 
current lung problems because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993). 

The August 2002 VA examiner's opinions that that there was a 
lack of intercurrent documentation linking service symptoms 
to the veteran's reported current lung condition and that as 
the veteran continued to smoke, coronary artery disease and 
lung status were more likely than not related to long 
excessive smoking history are more probative as to the issue 
of service connection for residuals of inservice 
bronchitis/bronchial pneumonia.  It was based upon an entire 
review of the veteran's claims folder as well as a thorough 
physical examination.  Moreover, in reaching this opinion the 
VA examiner cited specific treatment records, as opposed to 
generalizations, as the basis for her opinion.  

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any current lung 
disorder is not related to the veteran's inservice 
bronchitis/bronchial pneumonia.  Therefore, service 
connection for residuals of inservice bronchitis/bronchial 
pneumonia is not warranted.  

Lastly, during some examinations, the veteran reported some 
history of radiation and asbestos exposure.  The potential 
asbestos issue was addressed, denied and not appealed.  The 
Board does not find an assertion of inservice radiation 
exposure nor is there any indication of a radiogenic disease.  
As such, the issue is not reasonably raised and is not before 
the Board.


ORDER

Service connection for residual disease/disability as a 
result of bronchitis/bronchial pneumonia is denied. 

Service connection for plantar fasciitis and pes planus 
(claimed as a bilateral foot condition) is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

